Title: To Alexander Hamilton from Andrew Dunscomb, 7 April 1794
From: Dunscomb, Andrew
To: Hamilton, Alexander


Richmond, April 7, 1794. “If in the course of events the National Honor of America should call for the exertions of her Citizens, and should my feeble efforts be wanting, I would beg to observe that those rights annexed to our existence would induce me to give my ready Aid to the Commands of my Country: but as to the choice of an Appointment, it must rest upon the opinion of others.… If … my pretensions are not ill founded, permit me to calculate upon your Aid.”
